Citation Nr: 0113173	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-00 414A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in
Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for disability 
manifested by sleep disturbance, panic attacks with trembling 
and shaking, fatigue, and depression.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for disability 
manifested by nausea, vomiting, and loss of bowel control.

3.  Evaluation of service-connected arthralgia of the 
cervical spine, shoulders, elbows, wrists, fingers, hips, 
knees, and ankles, evaluated as 10 percent disabling from 
October 20, 1997.

4.  Evaluation of service-connected tonsil hypertrophy with 
recurrent abscesses, evaluated as non-compensably disabling 
from October 20, 1997.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from May 1989 to January 
1992.  He served in the Southwest Asia Theater of operations 
during the Persian Gulf War. 

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 1998 decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's applications 
to reopen claims of service connection for disability 
manifested by sleep disturbance, panic attacks with trembling 
and shaking, fatigue, and depression (hereinafter a 
"psychiatric disorder") and disability manifested by nausea, 
vomiting, and loss of bowel control (hereinafter a 
"gastrointestinal disorder").  The August 1998 decision also 
granted service connection for arthralgia of the cervical 
spine, shoulders, elbows, wrists, fingers, hips, knees, and 
ankles (hereinafter "arthralgia") and tonsil hypertrophy with 
recurrent abscesses (hereinafter a "tonsil disorder").  The 
RO evaluated the arthralgia as 10 percent disabling and the 
tonsil disorder as non-compensably disabling, effective from 
October 20, 1997.

In November 1995, the RO denied service connection for a 
psychiatric and gastrointestinal disorders due to undiagnosed 
illnesses and that decision became final.  38 C.F.R. § 20.302 
(1995).  Thereafter, in December 1996, the RO denied claims 
to reopen for psychiatric and gastrointestinal disorders due 
to undiagnosed illnesses.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  As a result, the veteran's 
current claims of service connection may now be considered on 
the merits only if new and material evidence has been 
submitted since the time of the prior final decision.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.156, 
20.1103 (2000); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).



FINDINGS OF FACT

1.  In December 1996, claims of service connection for 
disability manifested by sleep disturbance, panic attacks 
with trembling and shaking, fatigue, and depression and 
disability manifested by nausea, vomiting, and loss of bowel 
control were finally denied by the RO.

2.  Evidence received since the December 1996 RO denial is 
cumulative of that previously of record.

3.  The veteran's arthralgia causes moderate limitation of 
motion of the cervical spine 

4.  Arthralgia of the shoulders, elbows, wrists, fingers, 
hips, knees, and ankles is asymptomatic. 

5.  During the period from October 20, 1997 to February 9, 
1998, the veteran's tonsil hypertrophy with recurrent 
abscesses was manifested by frequent attacks causing him to 
miss work approximately once per month.

6.  During the period since February 9, 1998, the veteran's 
tonsil hyp0ertrophy with recurrent abscesses has been 
asymptomatic.

CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted 
sufficient to reopen claims of service connection for 
disability manifested by sleep disturbance, panic attacks 
with trembling and shaking, fatigue, and depression and 
disability manifested by nausea, vomiting, and loss of bowel 
control.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.156, 3.317(a) (2000).

2.  A 20 percent evaluation for arthralgia of the cervical 
spine is warranted.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5290 (2000).

3.  A compensable evaluation for arthralgia of the shoulders, 
elbows, wrists, fingers, hips, knees, and ankles is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.7, 
4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5290 
(2000).

4.  A 10 percent evaluation for tonsil hypertrophy with 
recurrent abscesses is warranted for the period from October 
20, 1997 to February 9, 1998.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 4.97, Diagnostic Code 6516 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pre-1996 Evidence

Service medical records, on one occasion in May 1991, show 
the veteran's complaints and treatment for a nervous stomach.  
As to gastrointestinal problems, service medical records show 
the veteran's complaints and/or treatment for nausea and 
vomiting diagnosed as a possible ulcer and/or viral infection 
beginning in January 1990.  See service medical records dated 
in January 1990, June 1991, and December 1991.  In addition, 
a June 1991 upper gastrointestinal series disclosed a 
duodenal bulb filling defect.

Post-service medical records consisted of an undated 
treatment record from Logan General Hospital and January and 
March 1994 VA examination reports.  Specifically, the 
treatment record from Logan General Hospital showed the 
veteran's complaints and treatment for nervousness and 
shakiness, diagnosed as a panic disorder.  It also included a 
diagnosis of ulcer disease.

At the January 1994 VA examination, as to the psychiatric 
disorder, the veteran reported that his "nerves were gone" 
and he had episodes of lightheadedness, difficulty 
concentrating, nausea, and incontinence.  The veteran also 
reported that very minor stressors led to his being upset and 
shaky.  The diagnosis was anxiety disorder.

At the March 1994 VA examination, the veteran complained of 
nervousness, a dislike of crowds, and depression.  He also 
reported increased gastrointestinal symptomatology with 
anxiety.  The diagnosis was generalized anxiety disorder.  As 
to his gastrointestinal disorder, the veteran reported that 
he had a history of exertional nausea in 1990, carried a 
diagnosis of gastric ulcer, reported that his stomach was 
always "queasy," and reported intermittent vomiting with 
exertion as well as frequent diarrhea with cramping but no 
hematemesis.  In addition, the veteran complained of 
intermittent mid epigastric pain.  The diagnosis was 
irritable bowel syndrome with history of gastric ulcer.

II.  Post-1996 Evidence

VA and private treatment records, dated from March 1993 to 
May 2000, were received by the RO.  In addition, in October 
1997, the veteran submitted five lay statements from friends, 
his wife, and a co-worker and, in August 1998, he submitted 
four newspaper articles.  The veteran also submitted numerous 
written statements in support of his claims.

As to the veteran's psychiatric disorder, VA and private 
treatment records show the veteran's continued complaints 
and/or treatment for anxiety, irritability, nervousness, a 
racing heart, cold sweats, a churning stomach, feeling 
scared, and/or insomnia, diagnosed as a generalized anxiety 
disorder, panic attacks/disorder, and nerves.  See private 
treatment records from Logan General Hospital dated in 
October 1995, April 1996, and November 1996; VA examinations 
dated in December 1997 and February 1998; and VA treatment 
records dated in March 1994, April 1994, January 1998, 
September 1998, January 1999, December 1999, January 2000, 
April 2000, and May 2000.

As to the veteran's gastrointestinal disorder, VA records 
show the veteran's continued complaints and treatment for 
stomach pain/cramping, loss of bowel control, and/or a 
churning stomach/queasy stomach, vomiting, frequent diarrhea, 
but no hematosis, diagnosed as history gastric ulcer, 
irritable bowel syndrome, and exertion related nausea and 
vomiting.  See February 1994 upper gastrointestinal series 
(duplicate); VA stomach examination dated in March 1994; VA 
general examination dated in February 1998; VA neurological 
examination dated in September 1998; and VA treatment records 
dated in April 1994 and September 1998.

The post-1996 evidence includes hand written examination 
reports for VA examinations that took place in March 1994.  
These duplicate the information contained in the typed report 
of that examination or pertain to disabilities not currently 
at issue.

As to the veteran's arthralgia, VA and private treatment 
records show the veteran's complaints and/or treatment for 
cervical spine pain and neck pain radiating into the 
shoulders as well as observations of muscle spasms and muscle 
tightness.  See March 1994 cervical spine x-ray; November 
1998 x-rays of the cervical spine, shoulders, elbows, wrists, 
fingers, hips, knees, and ankles; and VA treatment records 
dated in December 1999 and January 2000.

As to the veteran's tonsils, private treatment records show 
the veteran's complaints and/or treatment for a sore throat 
and swollen tonsils', diagnosed a tonsillitis and marked 
tonsil hypertrophy.  See private treatment records from Logan 
General Hospital dated in November 1996, March 1997, and May 
1997.  The March 1997 treatment record from Logan General 
Hospital characterized the tonsillitis as "chronic."

The October 1997 statements from the veteran's friends, his 
wife, and a co-worker reported that the veteran, since 
January 1992, had had problems with his "nerves" as well as 
physical problems.  Specifically, they reported that the 
veteran, following any physical activity, shakes and vomits.  
They also reported that he had periodic loss of bowel 
control.  In addition, it was reported that the veteran 
appeared, at times, anxious and trembles.  It was also 
reported that the veteran had panic attacks and could not 
stand to be around a lot of noise.  His wife also reported 
that the veteran did not make it through a shift at work 
without vomiting or losing control of his bowels.  A co-
worker reported that the veteran missed an unreasonable 
amount of time from work because of repeated throat 
infections and nerve problems.  The co-worker also reported 
one episode when the veteran had to be helped by a fellow co-
worker to get out of a truck because the veteran was having a 
panic attack.  The co-worker next reported that he had seen 
the veteran vomit following physical activity.

At the February 1998 VA examination, as to tonsil 
hypertrophy, the veteran reported that, after his return from 
the Persian Gulf, his right tonsil became large, abscessed, 
and drained.  He also reported that his tonsils became 
inflamed and burst approximately five to ten times a year and 
that each episode lasted approximately seven to ten days.  
Next, he complained that the tonsil was painful and that he 
was "sick some of the time" with these episodes.  On 
examination, there was marked tonsil hypertrophy bilaterally.  
However, there was no sign of acute infection or pharyngitis.  
The neck was supple, there was no thyromegaly or palpable 
lymphadenopathy to the supraclavicular region and the trachea 
was in the midline.  The tongue and uvula were to the 
midline, the uvula was normal, there were no sublingual 
lesions, auricles were intact, and the mastoid palpates 
normally.  The diagnosis was tonsil hypertrophy with 
recurrent abscesses per historical report.

At the February 1998 VA examination, as to arthralgia, the 
veteran complained of periodic aching in all his joints with 
increased aching in his knees.  Specifically, he reported 
that he was either in pain or was totally without pain - 
there was no in between.  On examination, musculoskeletal 
examination was normal.  Specifically, there was no gross 
joint abnormality, normal grip strength, normal straight leg 
raising bilaterally, and deep tendon reflexes were 2+/2 and 
equal in the upper and lower extremities.  The veteran was 
able to squat in normal fashion as well as walk on toes and 
heels in a normal fashion.  He had no gross asymmetry to 
either the upper or lower extremities.  There was no edema, 
hemosiderin deposits, varicose veins, pallor, cyanosis, or 
clubbing.  Range of motion of the cervical spine, shoulders, 
elbows, wrists, digits, hips, knees, and ankles, including 
internal rotation, external rotation, supination, pronation, 
inversion, and eversion (when appropriate), was normal.  The 
diagnosis was arthralgia of unclear etiology, with occasional 
low back pain, with pain limiting range of motion.

The newspaper articles filed by the veteran reported, in 
substance, that American units deployed to the Persian Gulf 
might have been exposed nerve gas when an Iraqi weapons 
storage site was destroyed.  The articles also discussed, in 
general, the long-term impact such exposure would have on 
veterans. 

At the December 1998 VA joints examination, the veteran 
complained of joint pains since 1992.  Next, he reported that 
his knee pain was both the most frequently occurring and 
painful, followed by his shoulder and hip pain.  Moreover, 
the veteran reported that the pains "come on out of the 
blue," followed no pattern, lasted half a day to a whole day, 
and did not cause limitation of motion.  As to his knees, he 
had pain on approximately two occasions in the past month.  
As to shoulder and hip pain, it was intermittent, followed no 
pattern, and occurred rarely.  In fact, the veteran could not 
quantify how often these occur.  The veteran also reported 
that he retained full range of motion of his shoulders and 
hips even with the pain.  On examination, he walked into the 
examination room in a normal fashion using no assistive 
devices, all joints were normal in appearance, and all joints 
had full range of motion.  Moreover, the veteran did not 
complain of pain with range of motion testing of any joint.  
X-rays of the shoulders, elbows, wrists, hands, hips, knees, 
ankles, and pelvis were all within the limits of normal.  The 
diagnosis was arthralgia, intermittent, of uncertain 
etiology.

At the December 1998 VA nose, sinus, larynx, and pharynx 
examination, the veteran reported that, before going to the 
Persian Gulf, he had a peritonsillar abscess approximately 
once per year.  However, since his return from the Persian 
Gulf, he had peritonsillar abscess on a monthly basis.  He 
reported that the peritonsillar abscess caused him to lose 
time from work approximately once a month.  Nonetheless, the 
veteran reported that his last flare-up was approximately one 
year earlier.  Adverse symptomology at the time of a 
peritonsillar abscess included painful swelling in his 
tonsils with occasional spontaneous drainage.  On 
examination, the veteran had tonsillar hypertrophy 
bilaterally, right greater than left, with no acute infection 
or exudate.  The diagnosis was recurrent peritonsillar 
abscess, per veteran's report.

Lastly, at the March 2000 VA examination, the veteran 
reported that, since 1992, he had had pain in his neck, back, 
and other joints.  The pain was most marked in his neck and 
back and was greater in the morning and when sitting.  
However, the pain was relieved by motion.  Nonetheless, the 
morning pain lasted several hours before being improved by 
motion.  As to the other joints, including the hips, 
shoulders, knees, ankles and hands, he reported that he had a 
flare-up approximately two or three times a month and the 
flare-ups lasted for two to three hours.  As to these flare-
ups, there veteran reported no precipitating or alleviating 
factors.  Next, it was reported that November 1998 x-rays of 
the cervical spine, thoracic spine, lumbar spine, pelvis, 
shoulders, elbows, wrists, hands, hips, and ankles were 
normal. 

On examination, there was no muscle tenderness or trigger 
points' but there was tenderness over the spine.  Range of 
motion of the cervical spine was forward flexion to 25 
degrees, backward extension to 25 degrees, lateral flexion 
bilaterally to 30 degrees, and rotation bilaterally to 45 
degrees.  (The examiner opined that normal motion was forward 
flexion to 30 degrees, backward extension to 30 degrees, 
lateral flexion bilaterally to 40 degrees, and rotation 
bilaterally to 55 degrees.)  There was pain "with the 
terminal 10 degrees of motion."  Range of motion of the 
shoulders was normal with forward elevation to 180 degrees, 
abduction to 180 degrees, external rotation to 90 degrees, 
and internal rotation to 90 degrees.  There ws no pain noted 
with motion.  Range of motion of the elbows was normal with 
flexion to 145 degrees and extension to 0 degrees.  There was 
no pain with motion.  Examination of both wrists revealed no 
tenderness.  Range of motion of the wrists was normal with 
palmar flexion to 80 degrees, dorsiflexion to 70 degrees, 
ulnar deviation to 45 degrees, and radial deviation to 20 
degrees.  There was normal strength at the shoulder, elbow, 
and wrists with strength being 5/5.  Examination of the hands 
revealed normal grip strength of 5/5, full range of motion of 
the fingers, and all the fingers being able to be brought to 
the palmar crease.  Moreover, the tip of the thumb could be 
brought to the tip of the other digits.  Range of motion of 
the hips was normal with flexion to 125 degrees and extension 
to 45 degrees.  There was no hip pain with motion.  Strength 
in the hips was normal at 5/5.  Examination of the knees 
reveals normal range of motion with flexion to 140 degrees 
and extension to 0 degrees.  There was no knee pain with 
motion and muscle strength was normal at 5/5.  Examination of 
the ankles reveals normal range of motion with dorsiflexion 
to 10 degrees and plantar flexion to 45 degrees.  There was 
no ankle pain with motion and strength was normal at 5/5.  
There was no swelling, inflammation, heat, or redness of any 
of the joints.  It was opined that the veteran's neck, when 
the he first wakes up, had an additional loss of 10 degrees 
of motion in any direction.  The diagnosis was multiple 
arthralgias due to undiagnosed illness.

III.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claims.  This is so because the requirements of the 
new law have been satisfied.  By the RO decision as well as 
the statement of the case and supplemental statement of the 
case furnished the veteran, the RO has notified him of the 
information and evidence necessary to substantiate his claim.  
There is no indication that additional evidence exists and 
can be obtained on the issues here in question, and he has 
been afforded examinations in connection with the current 
appeal.  In light of the applicable rating criteria and the 
evidence 
already obtained by the RO, adjudication of this appeal, 
without referral to the RO for initial consideration under 
the new law, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92 (1992).

A.  Claims to Reopen

As stated above, the veteran contends that he has psychiatric 
and gastrointestinal disorders brought about by undiagnosed 
illnesses.  However, the Board notes that the veteran's 
current claims of service connection are not her first such 
claims.  As noted above, the RO reviewed the claims in 
November 1995 and December 1996 and denied service 
connection.  Specifically, the RO found at those times that 
the veteran's adverse symptomology arose from known clinical 
diagnoses, anxiety disorder and irritable bowel syndrome, and 
denied the claims based on the provisions of 38 C.F.R. 
§ 3.317.

The provisions of 38 C.F.R. § 3.317 are as follows:

(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 

(i) Became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and 

(ii) By history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis. 

(2) For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in the 
medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification. 

(3) For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic. The 6-
month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest. 

(4) A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar. 

(5) A disability referred to in this 
section shall be considered service 
connected for purposes of all laws of the 
United States. 

(b) For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 

(1) Fatigue 

(2) Signs or symptoms involving skin 

(3) Headache 

(4) Muscle pain 

(5) Joint pain 

(6) Neurologic signs or symptoms 

(7) Neuropsychological signs or symptoms 

(8) Signs or symptoms involving the 
respiratory system (upper or lower) 

(9) Sleep disturbances 

(10) Gastrointestinal signs or symptoms 

(11) Cardiovascular signs or symptoms 

(12) Abnormal weight loss 

(13) Menstrual disorders. 

(c) Compensation shall not be paid under 
this section: 

(1) If there is affirmative evidence that 
an undiagnosed illness was not incurred 
during active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf War; 
or 

(2) If there is affirmative evidence that 
an undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 

(3) If there is affirmative evidence that 
the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 

(d) For purposes of this section: 

(1) The term "Persian Gulf veteran" means 
a veteran who served on active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War. 

(2) The Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.


As a result of the previous denials, the veteran's current 
claims of service connection may now be considered only if 
new and material evidence has been submitted since the time 
of the prior final decision.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§  3.156, 20.1103 (2000); Hodge v. West, 
155 F.3d 1356 (Fed.Cir. 1998); Elkins v. West, 
12 Vet. App. 209 (1999) (en banc); Winters v. West, 
12 Vet. App. 203 (1999) (en banc); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2000).

As can be seen above, the medical evidence received since the 
December 1996 RO denial consists of VA and private treatment 
records that show the veteran's continued complaints and/or 
treatment for a disability manifested by sleep disturbance, 
panic attacks with trembling and shaking, fatigue, and 
depression variously diagnosed as an anxiety disorder and a 
panic disorder.  Likewise, post-December 1996 records show 
the veteran's continued complaints and treatment for a 
disability manifested by nausea, vomiting, and loss of bowel 
control variously diagnosed history of gastric ulcer, 
irritable bowel syndrome, and exertion related nausea and 
vomiting.  The additional medical records are devoid of 
medical opinions that the adverse symptomology complained of 
by the veteran is the result of an illness that cannot be 
attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317(a) (2000); Neumann v. West, 14 Vet. App. 12 (2000).  
In fact, the evidence shows just the contrary.

The Board finds that the newly received evidence tends to 
show nothing more than continued post-service treatment for 
psychiatric and gastrointestinal disorders, albeit variously 
diagnosed.  This is what was evident when the RO decided 
these issues in December 1996.  Even the arguments made since 
the December 1996 denial mirror those made previously.

Moreover, the record in 1996 also contained statements from 
the veteran similar to those made by his friends, wife, and 
co-worker as well as the information provided in the 
newspaper articles he filed (i.e., The veteran, since his 
alleged exposure to nerve agents while serving in the Persian 
Gulf, had had the above psychiatric and gastrointestinal 
problems).  However, the post-1996 statements, like the pre-
1996 statements are not shown to have been based on medical 
expertise regarding the circumstances of the veteran's case.  
Therefore, not only are they cumulative of evidence 
previously submitted, they do not constitute "competent 
medical evidence."  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); Owens 
v. Brown, 7 Vet. App. 429 (1995); Heuer v. Brown, 
7 Vet. App. 379, 386-87 (1995); Elkins v. Brown, 
5 Vet. App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
Therefore, the Board finds that the newly received evidence 
tends to prove nothing that was not previously shown.  That 
the veteran continues to experience psychiatric and 
gastrointestinal disabilities diagnosed as an anxiety 
disorder and irritable bowel syndrome is not new evidence 
within the context of 38 C.F.R. § 3.156.

B.  Claims for Higher Evaluations

The Board observes that disability evaluations are determined 
by the application of a schedule of ratings which is based, 
as far as can practically be determined, on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (2000).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2000).  
When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous.  38 C.F.R. 
§ 4.20 (2000).  Furthermore, in cases where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher evaluation at 
any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

i.  Arthralgia

Historically, the veteran was service connected for 
arthralgia of the cervical spine, shoulders, elbows, wrists, 
fingers, hips, knees, and ankles and this disability was 
assigned a single 10 percent rating under 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 8850-5003 (degenerative arthritis).  See RO 
decision dated in August 1998.  Therefore, the veteran will 
only be entitled to a higher evaluation if, the joints effect 
by the arthralgia, warrant separate compensable ratings.  
38 C.F.R. § 4.71a.

The Court in the case of Esteban v. Brown, 6 Vet. App. 259, 
261 (1994), held, in cases were the record reflects that the 
veteran has multiple problems due to service-connected 
disability, it is possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Esteban, supra.

The Board notes that controlling laws and regulations provide 
that degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Additionally, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.

The Board finds, for reasons that will be discussed below, 
that a single higher (20 percent) rating for arthralgia, 
based on limitation of motion of the cervical spine, is 
warranted, but no more.  38 C.F.R. § 4.71a, Diagnostic 
Code 5290 (2000).

Cervical Spine

Given the 10 percent disability rating currently assigned for 
the veteran's service-connected arthralgia, cervical spine 
disability will only entitle the veteran to separate 
compensable evaluation under potentially applicable 
Diagnostic Codes if he has a fracture with cord involvement 
requiring long leg braces or being bedridden (100 percent), 
or a fracture of the vertebra without cord involvement but 
leading to abnormal mobility requiring a neck brace (60 
percent) (Diagnostic Code 5285) (Diagnostic Code 5285 
provides that an additional 10 percent rating may be added to 
a veteran's existing evaluation on account of a demonstrable 
deformity of a vertebral body); complete ankylosis of the 
spine at a favorable angle (60 percent) (Diagnostic Code 
5286); ankylosis of the cervical spine at a favorable angle 
(30 percent) or ankylosis of the cervical spine at an 
unfavorable angle (40 percent) (Diagnostic Code 5289); or 
slight limitation in the range of motion the cervical spine 
(10 percent), moderate limitation in the range of motion of 
the cervical spine (20 percent), or severe limitation in the 
range of motion of the cervical spine (30 percent) 
(Diagnostic Code 5290).  38 C.F.R. § 4.71a (2000).

First, as for whether a separate evaluation may be assigned 
under Diagnostic Code 5290, the Board finds that the evidence 
discloses problems tantamount to moderate limitation of 
motion of the cervical spine.  Specifically, VA and private 
treatment records show the veteran's complaints and/or 
treatment for cervical spine pain and neck pain radiating 
into the shoulders as well as observations of muscle spasms 
and muscle tightness.  See March 1994 cervical spine x-ray; 
November 1998 x-rays of the cervical spine, shoulders, 
elbows, wrists, fingers, hips, knees, and ankles; and VA 
treatment records dated in December 1999 and January 2000.  
However, VA examiners in February 1998 and December 1998 
reported that there was no gross joint abnormality, all 
joints were normal in appearance, motion was normal, and/or 
motion was pain free.  Nonetheless, at the March 2000 VA 
examination, the examiner opined that range of motion of the 
neck was forward flexion to 25 degrees, backward extension to 
25 degrees, lateral flexion bilaterally to 30 degrees, and 
rotation bilaterally to 45 degrees.  Thereafter, the examiner 
opined that there was pain "with the terminal 10 degrees of 
motion" and the veteran's neck, when the he first wakes up, 
had an additional loss of 10 degrees of motion in any 
direction.  Accordingly, when taking into account pain, 
consideration of §§ 4.40, 4.45 leads the Board to conclude 
that the functional losses the veteran experiences equate to 
a moderate degree of limitation of motion.  See DeLuca, 
supra.  This is so because the objective medical evidence of 
record shows pain with motion at his most recent VA 
examination and it has been clearly noted that his pain 
reduces the motion of his cervical spine by an additional 10 
degrees.

In summary, the evidence, both positive and negative, is at 
least in equipoise.  Under such circumstances, and granting 
the veteran the benefit of any doubt in this matter, the 
Board concludes that a 20 percent evaluation is warranted for 
the arthralgia of the cervical spine, but no more for the 
period since October 20, 1997.  38 C.F.R. §§ 3.102, 4.71a 
(2000).

Initially, the Board finds that a higher evaluation is not 
warranted under Diagnostic Code 5290 based on limitation of 
motion.  Tellingly, while the March 2000 VA examiner opined 
that motion was reduced by pain to 15 degrees of forward 
flexion, 15 degrees of backward extension, 20 degrees of 
lateral flexion bilaterally, and 35 degrees of rotation 
bilaterally, this reduction in motion is, approximately, only 
a fifty percent loss in cervical spine motion.  (As reported 
above, the March 2000 VA examiner opined that normal motion 
was flexion forward to 30 degrees, extension backward to 30 
degrees, lateral flexion bilaterally to 40 degrees, and 
rotation bilaterally to 55 degrees.)  Moreover, a review of 
the record on appeal shows only intermittent complaints 
and/or treatment for cervical spine problems.  In addition, 
at all the earlier VA examinations motion was normal.  
Consequently, a higher evaluation is not warranted for the 
veteran's service-connected arthralgia of the cervical spine 
under Diagnostic Code 5290.

Whether evaluating the veteran's cervical spine disability 
under Diagnostic Code 5286, 5287, or 5285, a higher 
evaluation is not warranted.  The Board notes that the 
veteran's claims file does not contain a diagnosis of 
ankylosis of the cervical spine.  (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992).)  In the absence of ankylosis, the 
Board may not rate his service-connected cervical spine 
disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Consequently, a higher evaluation is not warranted 
for the veteran's service-connected arthralgia of the 
cervical spine under either Diagnostic Code 5286 or 
Diagnostic Code 5287.

Examiners have not reported additional functional limitation 
that equates to severe limitation of motion.  38 C.F.R. 
§§ 4.40, 4.45.

The Board next turns to the appropriateness of evaluating the 
veteran's service-connected arthralgia of the cervical spine 
under Diagnostic Code 5285.  However, there is no suggestion 
in the record that the veteran had ever fractured a vertebra. 
There being no demonstrable vertebral deformity due to 
fracture, a 10 percent evaluation may not be added to the 
rating already in place for limitation of motion.  
Furthermore, the veteran's service-connected cervical spine 
disability has not been shown to cause adverse symptomatology 
to the extent contemplated by a 60 percent or 100 percent 
rating under Diagnostic Code 5285, such as cord involvement 
requiring long leg braces.  In fact, at all of the 
aforementioned VA examinations, the veteran was able to bend 
his neck and he had no adverse neurological symptomatology.  
Consequently, a higher evaluation is not warranted for the 
veteran's service-connected arthralgia of the cervical spine 
under Diagnostic Code 5285.

Shoulders

Next, the Board notes that relevant Diagnostic Codes provide 
that shoulder disabilities are rated based on ankylosis and 
limitation of motion.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5200, 5201.  In this regard, the record shows the 
veteran's complaints, diagnoses, and/or treatment for pain 
radiating from his neck into shoulder.  See VA treatment 
records dated in December 1999 and January 2000; February 
1998 VA examination; December 1998 VA joints examination; and 
March 2000 VA examination.  However, all medical records show 
that the shoulders had full, as well as pain free, range of 
motion.  Id.  (Specifically, at the February 1998 VA 
examination there was no gross joint abnormality and motion 
was normal; at the December 1998 VA examination all joints 
were normal in appearance, had full range of motion, and 
motion was pain free; and at the March 2000 VA examination 
range of motion of the shoulders was normal with forward 
elevation to 180 degrees, abduction to 180 degrees, external 
rotation to 90 degrees, and internal rotation to 90 degrees.  
Moreover, there was no pain noted with motion, strength was 
normal at 5/5, and there was no swelling, inflammation, heat, 
or redness.)  

Therefore, they would be rated as noncompensable under the 
foregoing code sections.  38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Codes 5200, 5201.



Elbows

The Board notes that relevant Diagnostic Codes provide that 
elbow disabilities are rated based on ankylosis and 
limitation of motion.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5205, 5206, 5207, 5208.  The record shows the veteran's 
complaints, diagnoses, and/or treatment for elbow pain.  See 
VA examinations dated in February 1998, December 1998, and 
March 2000.  However, all medical records show that the 
elbows full, as well as pain free, range of motion.  Id.  
(Specifically, at the February 1998 VA examination there was 
no gross joint abnormality and motion was normal; at the 
December 1998 VA examination all joints were normal in 
appearance, had full range of motion, and motion was pain 
free; and at the March 2000 VA examination range of motion of 
the elbows was normal with flexion to 145 degrees and 
extension to 0 degrees.  Moreover, there was no pain with 
motion, strength was normal at 5/5, and there was no 
swelling, inflammation, heat, or redness.)  Therefore, they 
would be rated as noncompensable under the foregoing code 
sections.  38 C.F.R. §§ 4.31, 4.71a, Diagnostic Codes 5205, 
5206, 5207, 5208.

Wrists

The Board notes that relevant Diagnostic Codes provide that 
wrist disabilities are rated based on ankylosis and 
limitation of motion.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5214, 5215.  The Board also notes that extremely 
unfavorable ankylosis is rated as loss of use of the hand 
under Diagnostic Code 5125.  Id.  The record on appeal shows 
the veteran's complaints, diagnoses, and/or treatment for 
wrist pain.  See VA examinations dated in February 1998, 
December 1998, and March 2000.  However, the medical evidence 
shows that the wrist had full, as well as pain free, range of 
motion.  Id.  (Specifically, at the February 1998 VA 
examination there was no gross joint abnormality and motion 
was normal; at the December 1998 VA examination all joints 
were normal in appearance, had full range of motion, and 
motion was pain free; and at the March 2000 VA examination 
range of motion of the wrists was normal with palmar flexion 
to 80 degrees, dorsiflexion to 70 degrees, ulnar deviation to 
45 degrees, and radial deviation to 20 degrees.  Moreover, 
there was no pain with motion, strength was normal at 5/5, 
and there was no swelling, inflammation, heat, or redness.)  
Therefore, they would be rated as noncompensable under the 
foregoing code sections.  38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Codes 5214, 5215.

Fingers

The Board notes that relevant Diagnostic Codes provide that 
finger disabilities are rated as for ankylosis.  See 
38 C.F.R. § 4.71, Diagnostic Codes 5216 to 5227.  As reported 
above, ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Lewis, supra.  Moreover, disability tantamount to 
extremely unfavorable ankylosis will be rated as amputation 
under Diagnostic Codes 5152-5156.  38 C.F.R. § 4.71a-18, 
Note.  Extremely unfavorable ankylosis is defined as all 
joints of the finger being in extension, in extreme flexion, 
or the finger showing rotation and angulation of the bones.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5216, Note (a).  
Ratings for codes 5216 through 5219 apply to either 
unfavorable ankylosis or limited motion preventing flexion of 
the tips of the fingers to within 2 inches of the median 
transverse fold of the palm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5216, Note (b).  

The record on appeal shows the veteran's complaints, 
diagnoses, and/or treatment for finger pain.  See VA 
examinations dated in February 1998 and March 2000.  However, 
the medical records fail to show that joints of any of the 
veteran's fingers were ankylosed or limited in motion to the 
extent described in 38 C.F.R. § 4.71a, Diagnostic Code 5216, 
Note (b).  Id.  (Specifically, at the February 1998 VA 
examination, grip strength and digit range of motion were 
normal and, at the March 2000 VA examination, the hands had 
normal grip strength of 5/5, full range of motion of the 
fingers, and all the fingers were able to be brought to the 
palmar crease.  Moreover, the tip of the thumb could be 
brought to the tip of the other digits.)  Additionally, there 
was no indication in the record that the limitations the 
veteran occasionally experienced equated to disability as 
contemplated by § 4.71a as set out above.  Therefore, they 
would be rated as noncompensable under the foregoing code 
sections.  38 C.F.R. § 4.71a, Diagnostic Codes 5216 to 5227.

Hips

Hip disabilities are rated based on ankylosis and limitation 
of motion.  See 38 C.F.R. § 4.71, Diagnostic Codes 5250, 
5251, 5252, 5253.  Moreover, the record on appeal shows the 
veteran's complaints, diagnoses, and/or treatment for hip 
pain. See VA examinations dated in February 1998, December 
1998, and March 2000.  However, all medical records show that 
the hips had full, as well as pain free, range of motion.  
Id.  (Specifically, at the February 1998 VA examination there 
was no gross joint abnormality and motion was normal; at the 
December 1998 VA examination all joints were normal in 
appearance, had full range of motion, and motion was pain 
free; and at the March 2000 VA examination range of motion of 
the hips was normal with flexion to 125 degrees and extension 
to 45 degrees.  Moreover, there was no pain with motion, 
strength was normal at 5/5, and there was no swelling, 
inflammation, heat, or redness.)  Therefore, they would be 
rated as noncompensable under the foregoing code sections.  
38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253.

Knees

Knee disabilities are rated based on ankylosis and limitation 
of motion.  See 38 C.F.R. § 4.71, Diagnostic Codes 5256, 
5260, 5261.  Moreover, the record on appeal shows the 
veteran's complaints, diagnoses, and/or treatment for knee 
pain. See VA examinations dated in February 1998, December 
1998, and March 2000.  However, all medical records show that 
the knees had full, as well as pain free, range of motion.  
Id.  (Specifically, at the February 1998 VA examination there 
was no gross joint abnormality and motion was normal; at the 
December 1998 VA examination all joints were normal in 
appearance, had full range of motion, and motion was pain 
free; and at the March 2000 VA examination range of motion of 
the knees were normal with flexion to 140 degrees and 
extension to 0 degrees.  Moreover, there was no pain with 
motion, strength was normal at 5/5, and there was no 
swelling, inflammation, heat, or redness.)  Therefore, they 
would be rated as noncompensable under the foregoing code 
sections.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5260, 
5261.

Ankles

Lastly, the Board notes that relevant Diagnostic Codes 
provide that ankle disabilities are also rated based on 
ankylosis and limitation of motion.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5270, 5271, 5272.  Moreover, the record on 
appeal shows the veteran's complaints, diagnoses, and/or 
treatment for ankle pain.  See VA examinations dated in 
February 1998, December 1998, and March 2000.  However, those 
same medical records show that the ankles had full, as well 
as pain free, range of motion.  Id.  (Specifically, at the 
February 1998 VA examination there was no gross joint 
abnormality and motion was normal; at the December 1998 VA 
examination all joints were normal in appearance, had full 
range of motion, and motion was pain free; and at the March 
2000 VA examination range of motion of the ankles were normal 
with dorsiflexion to 10 degrees and plantar flexion to 45 
degrees.  Moreover, there was no pain with motion, strength 
was normal at 5/5, and there was no swelling, inflammation, 
heat, or redness.)  Therefore, they would be rated as 
noncompensable under the foregoing code sections.  38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Codes 5270, 5271, 5272. 

As to all of the above musculoskeletal problems, except the 
cervical spine, although the veteran's complaints of pain 
have been noted, there was no probative objective evidence of 
ankylosis of all the joints of any finger or ankylosis of the 
shoulders, elbows, wrists, fingers, hips, knees, or ankles.  
There was also no actual limitation of motion affecting the 
shoulders, elbows, wrists, fingers, hips, knees, or ankles on 
use or during flare-ups, as might justify a compensable 
rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Lastly, the Board notes that it might be argued that the 
Board's analysis should include consideration of whether 
separate evaluations are warranted under Diagnostic Code 5290 
and under Diagnostic Code 5003.  However, the Board notes 
that a 10 percent rating under Diagnostic Code 5003 is only 
granted when none of the major joints or group of minor 
joints involved are separately compensable under the rating 
criteria.  Therefore, the Board finds that the above 
decision, which grants the veteran a 20 percent evaluation on 
the basis of limitation of motion of the cervical spine under 
Diagnostic Code 5290, makes it inappropriate to assign the 
veteran a separate 10 percent rating under Diagnostic 
Code 5003.  38 C.F.R. § 4.71a (2000); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

The Board notes that the veteran described his symptoms as 
causing more severe impairment then that compensated for by 
his current disability award and friends, his wife, and a co-
worker likewise provided statements as to the scope of the 
veteran's current adverse symptomology.  However, for the 
reasons noted above, the Board finds that the record does not 
support such a finding.  The Board notes that lay witnesses 
can testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  However, the above statements as to 
the severity of the veteran's arthralgia are of limited 
probative value because lay persons (i.e., persons without 
medical expertise) are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Even though the 
veteran and others have described significant problems, these 
reports are contradicted by the clinical findings. 

In summary, the Board finds that evaluating individually the 
adverse manifestations of the veteran's arthralgia entitles 
the veteran to a higher, combined disability rating, of 20 
percent.  38 C.F.R. § 4.71a (2000).  This is true throughout 
the period of time during which his claim has been pending.  
Fenderson, supra.

DeLuca and Fenderson Considerations

As noted above the veteran's arthralgias are ratable on the 
basis of limitation of motion and the provisions of 38 C.F.R. 
§§ 4.40, 4.45 must be considered in rating those 
disabilities.  Except for the arthralgia of the cervical 
spine, arthralgia has been found to cause no limitation of 
motion and no pain on motion.  Accordingly, these regulations 
could not serve as the basis for awarding compensable 
evaluations for any period since the effective date of the 
grant of service connection.


ii.  Tonsil Disorder

Historically, service connection was granted for tonsil 
hypertrophy with recurrent abscesses and the RO has rated the 
disability by analogy under 38 C.F.R. § 4.97, Diagnostic 
Codes 6599-6516 (chronic laryngitis).  See RO decision dated 
in August 1998.  Under Diagnostic Code 6516, chronic 
laryngitis entitles the veteran to a 10 percent rating when 
there is hoarseness, with inflammation of cords or mucous 
membrane.  A 30 percent rating is provided for chronic 
laryngitis with hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.

A review of the record on appeal shows periodic complaints 
and/or treatment for a sore throat and swollen tonsil's 
diagnosed a tonsillitis and marked tonsil hypertrophy.  See 
private treatment records from Logan General Hospital dated 
in November 1996, March 1997, and May 1997.  The March 1997 
treatment record from Logan General Hospital characterized 
the tonsillitis as "chronic."  Moreover, when examined by VA 
in February 1998 and December 1998, there was marked tonsil 
hypertrophy bilaterally, but no sign of acute infection or 
pharyngitis.  In addition, the February 1998 VA examiner 
diagnosed tonsil hypertrophy with recurrent abscesses and the 
December 1998 examiner diagnosed recurrent peritonsillar 
abscess "per patients report."

In February 1998, the veteran reported that tonsil 
symptomatology occurred approximately five to ten times a 
year, lasting seven to ten days with each episode and, in 
December 1998, he reported that it had been almost a year 
since he last had problems with his tonsils.

In summary, the undisputed evidence is that up to 
approximately February 1998, the veteran was experiencing 
tonsillitis that caused him to miss work approximately one 
time per month.  The Board finds that this symptomatology 
equates to inflammation of the cords under Diagnostic Code 
6516.  The veteran has reported that his symptoms abated 
after this time, and there is no evidence of active 
tonsillitis since February 1998.  Therefore a 10 percent 
evaluation is warranted for tonsillitis during the period 
from October 20, 1997 to February 9, 1998.  After that date 
the tonsil disorder has been asymptomatic, and does not 
warrant a compensable evaluation.

The record does not show thickening, pre-cancerous lesions, 
infiltrates, nodules or polyps during any period since the 
effective date of the grant of service connection, therefore 
a 30 percent evaluation is not warranted for any period.

Based on the argument made by the veteran (i.e., he losses 
time from work on a monthly bases because of his tonsils) the 
Board has given consideration to the potential application of 
38 C.F.R. § 3.321(b)(1) (2000).  Although the veteran has 
described his tonsils as being inflamed so often that he lost 
too much time from work, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2000).  The current 
evidence of record does not demonstrate that his tonsil 
problem has resulted in frequent periods of hospitalization 
or in marked interference with employment.  § 3.321.  It is 
undisputed that his service-connected disability has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2000).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.


ORDER

The applications to reopen claims of service connection for 
disability manifested by sleep disturbance, panic attacks 
with trembling and shaking, fatigue, and depression and 
disability manifested by nausea, vomiting, and loss of bowel 
control are denied.

A 20 percent evaluation for arthralgia of the cervical spine 
is granted for the period beginning October 20, 1997.

A compensable evaluation for arthralgia of the shoulders, 
elbows, wrists, fingers, hips, knees, and ankles is denied.

A 10 percent evaluation is granted for tonsil hypertrophy 
with recurrent abscesses for the period from October 20, 1997 
to February 9, 1998.

A compensable evaluation for tonsil hypertrophy with 
recurrent abscesses for the period after February 9, 1998 is 
denied



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

